MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                         Feb 09 2016, 8:06 am

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Randy M. Fisher                                          Gregory F. Zoeller
Deputy Public Defender                                   Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
Fort Wayne, Indiana                                      Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Khampaseuth O.                                           February 9, 2016
Lothvilaythong,                                          Court of Appeals Case No.
Appellant-Defendant,                                     02A03-1507-CR-920
                                                         Appeal from the Allen Superior
        v.                                               Court
                                                         The Honorable Frances C. Gull,
State of Indiana,                                        Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         02D04-1407-FC-191



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016       Page 1 of 10
[1]   On May 27, 2015, Appellant-Defendant Khampaseuth O. Lothvilaythong was

      convicted of one count of Class A felony child molesting and one count of Class

      C felony child molesting for acts committed against his daughter.

      Lothvilaythong was subsequently sentenced to an aggregate term of thirty-five

      years, all of which was ordered to be executed in the Department of Correction

      (“DOC”). On appeal, Lothvilaythong contends both that the trial court abused

      its discretion in sentencing him and that his sentence is inappropriate.

      Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   Lothvilaythong was born on April 2, 1978. He is the father of J.L., who was

      born on February 23, 2006. At all times relevant to the instant appeal, J.L.

      lived with her mother but had overnight visitation with Lothvilaythong every

      other weekend.


[3]   More than once during weekend visitations occurring between January of 2011

      and March 11, 2012, Lothvilaythong pulled J.L.’s pants and underpants down

      and tickled her on her “private spot” where she would “pee.” Trial Tr. p. 34.

      Also during this period, Lothvilaythong insisted that J.L. bathe at his home.

      After J.L. finished bathing, Lothvilaythong would “smell [her] private and then

      kiss it” with his lips. Trial Tr. p. 37. Lothvilaythong told J.L. that if she told on

      him, he would spank her and lock her in a closet.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 2 of 10
[4]   Beginning when J.L. was between three and one-half and four-years old, she

      “always” told her mother that she had “butterflies in her stomach” before her

      visits with Lothvilaythong. Trial Tr. p. 76. J.L would “scream at the top of her

      lungs that she did not want to go with [Lothvilaythong].” Trial Tr. p. 77. At

      the time, however, J.L. would not tell her mother what had happened to make

      her not want to go to Lothvilaythong’s home. J.L.’s mother confronted

      Lothvilaythong, who denied that he had ever touched J.L. in an inappropriate

      manner.


[5]   When J.L. was six years old, J.L.’s mother convinced J.L. to “tell [her] what

      was going on.” Trial Tr. p. 78. J.L. reported that Lothvilaythong had tickled

      her “coo-coo,” a term J.L. used to describe her genitals. Trial Tr. p. 78. J.L.’s

      mother confronted Lothvilaythong, who again denied ever having touched J.L.

      in an inappropriate manner. The next day, J.L.’s mother scheduled a doctor’s

      appointment for J.L. during which she reported the possible abuse. The matter

      was subsequently reported to the Department of Child Services (“DCS”).


[6]   On July 9, 2014, Appellee-Plaintiff the State of Indiana (the “State”) charged

      Lothvilaythong with Class C felony child molesting. The State subsequently

      amended the charging information to include a charge of Class A felony child

      molesting. On May 27, 2015, a jury found Lothvilaythong guilty of both Class

      A felony and Class C felony child molesting.


[7]   On June 26, 2015, the trial court sentenced Lothvilaythong to a term of thirty-

      five years for the Class A felony conviction and a term of five years for the


      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 3 of 10
      Class C felony conviction. The trial court ordered the terms “to be served

      concurrently” for an aggregate term of thirty-five years, all of which was to be

      executed in the DOC. Sent. Tr. p. 12. This appeal follows.



                                 Discussion and Decision
[8]   On appeal, Lothvilaythong contends that the trial court abused its discretion in

      sentencing him. Lothvilaythong also contends that his aggregate thirty-five-

      year sentence is inappropriate in light of the nature of his offenses and his

      character. We will discuss each in turn.


                                     I. Abuse of Discretion
[9]   Sentencing decisions rest within the sound discretion of the trial court and are

      reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868

      N.E.2d 482, 490 (Ind. 2007), modified on other grounds on reh’g, 875 N.E.2d 218

      (Ind. 2007). “An abuse of discretion occurs if the decision is clearly against the

      logic and effect of the facts and circumstances before the court, or the

      reasonable, probable, and actual deductions to be drawn therefrom.” Id.

      (quotation omitted).

              One way in which a trial court may abuse its discretion is failing
              to enter a sentencing statement at all. Other examples include
              entering a sentencing statement that explains reasons for
              imposing a sentence—including a finding of aggravating and
              mitigating factors if any—but the record does not support the
              reasons, or the sentencing statement omits reasons that are
              clearly supported by the record and advanced for consideration,
              or the reasons given are improper as a matter of law. Under
      Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 4 of 10
               those circumstances, remand for resentencing may be the
               appropriate remedy if we cannot say with confidence that the
               trial court would have imposed the same sentence had it properly
               considered reasons that enjoy support in the record.


       Id. at 490-91.


[10]   During the sentencing hearing, Lothvilaythong argued, and the trial court

       found, that his lack of criminal history was a mitigating factor. Lothvilaythong

       claims on appeal, however, that the trial court abused its discretion by failing to

       find the following to be additional significant mitigating factors: (1) the fact that

       he successfully completed programming through a parallel investigation by

       DCS into the matter and (2) his immigration status and the hardship associated

       with his possible future deportation.


[11]   The finding of mitigating factors is discretionary with the trial court. Fugate v.

       State, 608 N.E.2d 1370, 1374 (Ind. 1993) (citing Graham v. State, 535 N.E.2d

       1152, 1155 (Ind. 1989)). The trial court is not required to find the presence of

       mitigating factors. Id. (citing Graham, 535 N.E.2d at 1155). Further, the trial

       court is not required to weigh or credit the mitigating evidence the way

       appellant suggests it should be credited or weighed. Id. (citing Hammons v.

       State, 493 N.E.2d 1250, 1255 (Ind. 1986)). Likewise, if the trial court does not

       find the existence of a mitigating factor after it has been argued by counsel, the

       trial court is not obligated to explain why it has found that the factor does not

       exist. Id. (citing Hammons, 493 N.E.2d at 1254-55).




       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 5 of 10
                           A. Completion of DCS Programming
[12]   Lothvilaythong argues that the trial court abused its discretion in failing to find

       that he had completed certain services offered through DCS to be a mitigating

       factor. Lothvilaythong does not cite to any case law indicating that completion

       of DCS programming should be considered as a valid mitigating factor but

       argues that, in this case, his “successful completion of [the DCS] programming

       was significant and clearly supported by the record and therefore should be

       considered a mitigating circumstance.” Appellant’s Br. p. 10. Lothvilaythong,

       however, fails to explain why his completion of the DCS programming was

       significant.


[13]   In addition, Lothvilaythong relied on argument by his trial counsel at

       sentencing as the evidence of completion which was the following:


               I spoke with the attorney that represented him in [the DCS]
               proceedings yesterday and he confirmed what was already
               represented to me previously by my client, that he had
               successfully negotiated all the programs that [DCS] had put in
               place for him as a result on their investigation.


       Sent. Tr. p. 5. In sentencing Lothvilaythong, the trial court specifically stated

       that it did not find the fact that Lothvilaythong “successfully completed the

       requirements of the family court” to be a mitigating factor. Sent. Tr. p. 11.


[14]   In light of the fact that Lothvilaythong has failed to explain how his completion

       of DCS programming was significant, presented little evidence indicating that

       he had actually completed the required DCS programming, or failed to cite to

       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 6 of 10
       any relevant authority indicating that his completion of DCS programing

       should be considered to be a mitigating factor, we conclude that Lothvilaythong

       has failed to demonstrate that the trial court’s finding regarding his completion

       of DCS programming constituted an abuse of discretion.


           B. Immigration Status and Potential Future Deportation
[15]   Lothvilaythong also argues that the trial court abused its discretion in failing to

       find his immigration status and the hardship associated with his possible future

       deportation to be a mitigating factor. In making this argument, Lothvilaythong

       did not present any evidence demonstrating that he would be, or would likely

       be, deported as a result of his conviction. His counsel merely noted that it was

       a possibility and argued that Lothvilaythong’s possible future deportation

       would amount to a hardship on him.


[16]   On appeal, Lothvilaythong reiterates the argument that his possible future

       deportation would amount to a hardship to him. He also argues that because

       an individual’s trial counsel can be found to be ineffective if said counsel fails to

       advise their non-United States citizen client that pleading guilty may carry the

       risk of deportation, one’s immigration status and the potential for possible

       future deportation should be considered a mitigating factor. We disagree.


[17]   Regardless of whether a non-citizen is in the United States legally or illegally,

       any finding relating to the possibility of future deportation requires the trial

       court to rely heavily on speculation as to what may happen in the future. Such

       a speculative finding would generally not be supported by the record before the

       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 7 of 10
       trial court. That is the case here. Again, Lothvilaythong has failed to present

       any evidence demonstrating that he will be deported or that deportation is even

       likely. Thus, we conclude that Lothvilaythong has failed to demonstrate that

       the trial court’s determination relating to his immigration status and possible

       future deportation constituted an abuse of discretion.1


                              II. Appropriateness of Sentence
[18]   Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In analyzing such claims, we “‘concentrate

       less on comparing the facts of [the case at issue] to others, whether real or

       hypothetical, and more on focusing on the nature, extent, and depravity of the

       offense for which the defendant is being sentenced, and what it reveals about

       the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

       2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

       denied). The defendant bears the burden of persuading us that his sentence is

       inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).




       1
         In reaching this conclusion we observe this court’s prior conclusion that one’s immigration
       status may, under some circumstances, be considered to be a valid aggravating factor at
       sentencing. See Guzman v. State, 985 N.E.2d 1125, 1132 (Ind. Ct. App. 2013) (providing that
       one’s status as an illegal immigrant may be considered to be a valid aggravating factor at
       sentencing because said status demonstrates a disregard for the law, including immigration
       laws).

       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 8 of 10
[19]   In challenging the appropriateness of his sentence, Lothvilaythong argues that

       the nature of his offenses “cannot be viewed as significant [so] to order an

       aggravated thirty-five (35) year sentence.” Appellant’s Br. p. 12. To say the

       least, we find this argument to be less than compelling. Lothvilaythong took

       advantage of his young daughter by committing sexual misconduct upon her.

       He threatened to punish her by spanking her and locking her in a closet if she

       reported his actions. J.L.’s mother indicated during the sentencing hearing that

       J.L. has suffered pain and nightmares as a result of Lothvilaythong’s actions.


[20]   With respect to his character, Lothvilaythong argues that his character is such

       that a thirty-five-year sentence is inappropriate. In making this argument

       Lothvilaythong points to the fact that he has no prior criminal history.

       Lothvilaythong also points to the fact that he has displayed an ability “to

       navigate and complete court-ordered programs.” Appellant’s Br. p. 12. While

       it is true that Lothvilaythong has no prior criminal history and he seems to have

       completed certain DCS programming, we nonetheless find him to be of poor

       character. Again, the record reveals that on more than one occasion,

       Lothvilaythong committed sexual misconduct on his daughter who, at the time,

       was no more than six years old.


[21]   The Indiana Supreme Court has held that a harsher sentence is more

       appropriate when the defendant has violated a position of trust that arises from

       a particularly close relationship between the defendant and the victim, such as a

       parent-child relationship. Hamilton v. State, 955 N.E.2d 723, 727 (Ind. 2011).

       Lothvilaythong’s actions and character reveal that he violated such a position of

       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 9 of 10
       trust by committing sexual misconduct on his young daughter. Lothvilaythong

       has failed to meet his burden of persuading us that his aggregate thirty-five-year

       sentence is inappropriate.



                                               Conclusion
[22]   In sum, we conclude that the trial court acted within its discretion in sentencing

       Lothvilaythong and that Lothvilaythong failed to meet his burden of proving

       that his aggregate thirty-five-year sentence is inappropriate.


[23]   The judgment of the trial court is affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1507-CR-920 | February 9, 2016   Page 10 of 10